Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00632-CV

                                           Andrea PEREZ,
                                             Appellant

                                                   v.

                                        Santos SPARKMAN,
                                              Appellee

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2018-CV-0246
                             Honorable Robin V. Dwyer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant Andrea Perez filed a pro se notice of appeal from a judgment of eviction signed

on August 16, 2018. Appellant’s brief was originally due January 14, 2019. Neither the brief nor

a motion for extension of time was filed. On January 24, 2019, we ordered appellant to file, not

later than February 4, 2019, her appellant’s brief and a written response reasonably explaining her

failure to timely file the brief. We advised appellant that if she failed to file a brief and the written

response by the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a). Appellant has not filed a brief or the written response as ordered by this court.
                                                                                  04-18-00632-CV


       We therefore order this appeal dismissed for want of prosecution. We further order that no

costs be assessed against appellant because she is indigent.

                                                 PER CURIAM




                                               -2-